Case 2:20-cv-09313-CCC-JBC Document 6 Filed 08/19/20 Page 1 of 1 PagelD: 26

CLEARY | GIACOBBE | ALFIERI | JACOBS LLC

RUBY KUMAR-THOMPSON, Partner
rkumarthompson@cgajlaw.com

Reply to: Oakland Office

August 19, 2020

Via ECF

Hon. James B. Clark, III, U.S.M.J.

Martin Luther King, Jr. Federal Building & U.S. Courthouse
50 Walnut Street

Newark, New Jersey 07101

Re: Ramapo Hunt and Polo Club, Inc. v. Township of Mahwah
Docket No. 2:20-cv-09313 (CCC) (JBC)

Dear Judge Clark:

The undersigned was recently retained to represent the Township of Mahwah
in the above-referenced matter. I am hereby submitting a proposed Consent Order
extending the time to file a response to the Complaint for thirty (30) days beyond the
original date for responding to the Complaint.

Thank you for your consideration of this request.

Respectfully submitted,

   
  

cc: Justin A. Santagata, Esq.

 

Oakland Office: 169 Ramapo Valley Road, UL 105, Oakiand, NJ 07436 Tel 973 845-6700 Fax 201 644-7601
Somerville Office: 50 Division Street, Suite 501, Somerville, NJ 08876 Tel 732 583-7474 Fax 201 644-7601
Matawan Office: 955 State Route 34, Suite 200, Matawan, NJ 07747 Tel 732 583-7474 Fax 732 290-0753

www.cgajlaw.com
